DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0262711 (Nyholm).
Regarding claim 1: 
Nyholm disclose a method for reconstructing at least a first and a second independently moving body from one 3D tomography scan data acquisition, comprising: 
performing a movement of the first body relative to the second body (Fig. 7), 
obtaining a digital representation of the movement (Fig. 7), 
obtaining a 3D tomography scan of the first body and the second body during the movement (Fig. 7), and 
reconstructing a first 3D model of the first body and a second 3D model of the second body by applying the obtained movement to the 3D tomography scan (Fig. 7).
Regarding claim 2: 
Nyholm disclose the method according to claim 1, wherein obtaining the movement comprises recording the movement by attaching an at least first scan reference to the first body and tracking the at least first scan reference during the movement (Fig. 7).

Nyholm disclose the method according to claim 2, wherein the method further comprises fixating the second body (Fig. 7).
Regarding claim 4: 
Nyholm disclose the method according to claim 2, wherein the method further comprises attaching a second scan reference to the second body and tracking the at least second scan reference during the movement (Fig. 7).
Regarding claim 5: 
Nyholm disclose the method according to claim 2, wherein a third or more bodies are present and a respective third or more scan references are attached to each third or more body and tracking each of the third or more scan references during the movement ([0028], jaw or jaws).
Regarding claim 6: 
Nyholm disclose the method according claim 2, wherein the movement is recorded by using an optical system comprising at least three cameras for detecting the one or more scan references [0021].
Regarding claim 7: 
Nyholm disclose the method according claim 1, wherein the movement is digitized into a movement data file (Fig. 7).
Regarding claim 8: 
Nyholm disclose the method according to claim 7, wherein the movement data file is in a format compatible to the resolution of the 3D tomography scan (Fig. 7).
Regarding claim 9: 
Nyholm disclose the method according to claim 8, wherein the movement data from the movement data file is used in a reconstruction algorithm applied to the 3D tomography scan for reconstructing the at least first and second body [0031].

Nyholm disclose the method according to claim 1, wherein the at least first and second body are considered rigidly moving bodies and that the movement of each body are represented by at least a first and a second transformation matrix (Fig. 7).
Regarding claim 11: 
Nyholm disclose the method according claim 1, wherein the attenuation of each rigid body is described in a superposition of at least two linear models, each describing the attenuation of the respective at least first and second body (Fig. 7).
Regarding claim 12: 
Nyholm disclose the method according to claim 10, wherein the superposition of the at least two linear models are solved with respective at least first and second transformation matrix applied thereto (Fig. 7).
Regarding claim 15: 
Nyholm disclose a method for obtaining specific relative movement between at least a first and a second independently moving body, which has been reconstructed from one 3D tomography scan acquisition according to claim 1, comprising: performing a post movement of the first body relative to the second body after the 3D tomography data acquisition has been performed, obtaining the post movement (Fig. 7).
Regarding claim 16: 
Nyholm disclose a method according to claim 15, wherein an at least first scan reference attached to the first body is used to obtain the post movement (Fig. 7).
Regarding claim 17: 
Nyholm disclose a method according to claim 16, wherein the method further comprises a second scan reference attached to the second body use to obtain the post movement (Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0262711 (Nyholm).
Regarding claim 13: 
Nyholm disclose the method according to claim 12, but is silent with respect to how the linear models are solved during CT reconstruction.
Since solving two linear models iteratively and non-iteratively are known in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to try known methods with a reasonable expectation of success. 
Regarding claim 14: 
Nyholm disclose the method according to claim 12, but is silent with respect to how the linear models are solved during CT reconstruction.
Since solving two linear models iteratively and non-iteratively are known in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to try known methods with a reasonable expectation of success. 
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884